Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-21 are allowed.

The arts of record used as the basis for the previous rejection do not expressly teach or render obvious the invention as claimed in independent claims 1, 8 and 15.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dennis M. de Guzman (Reg. No. 41702) on 12/16/2021.
The application has been amended as follows:
AMENDMENTS TO THE CLAIMS
Please make the following changes to claims 15:
Claim 15. (Currently Amended) A computer system, comprising: 
a first non-uniform memory access (NUMA) node and a second NUMA node of a multiprocessor architecture; 
a processor; and 
a non-transitory computer-readable medium having stored thereon instructions that, in response to execution by the processor, cause the processor to: 
in response to receiving a first ingress packet that requires processing by a first virtual central processing unit (VCPU) running on the first NUMA node, F369-6-steer the first ingress packet towards a first receive (RX) queue of a virtual network interface controller (VNIC) that is attached to both the first NUMA node and the second NUMA node; and 	perform, by the first VCPU, local memory access to access the first ingress packet from the first RX queue, wherein the first RX queue is allocated with first memory resources from first physical memory on the first NUMA node, and wherein performance of the local memory access to access the first ingress packet includes local access of the first memory resources, of the first RX queue, at the first NUMA node using the first VCPU; and 
in response to receiving a second ingress packet that requires processing by a second VCPU running on the second NUMA node, steer the second ingress packet towards a second RX queue of the VNIC; and 
perform, by the second VCPU, local memory access to access the second ingress packet from the second RX queue, wherein the second RX queue is allocated with second memory resources from second physical memory on the second NUMA node, and wherein performance of the local memory access to access the second ingress packet 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- M. Rhu, M. Sullivan, J. Leng and M. Erez, "A locality-aware memory hierarchy for energy-efficient GPU architectures," 2013 (Year: 2013); 
- Thuresson, M., Spracklen, L., & Stenstrom, P. (2008). Memory-link compression schemes: A value locality perspective. IEEE Transactions on Computers, 57(7), 916-27 (Year: 2008);
- K. Kumar, M. Dimitrov and K. Doshi, "Energy efficient DRAM row buffer management for enterprise workloads," 2010 International Conference on Energy Aware Computing, 2010, pp. 1-4 (Year: 2010);
- H. Li, C. Yang and H. Tseng, "Energy-Aware Flash Memory Management in Virtual Memory System," in IEEE Transactions on Very Large Scale Integration (VLSI) Systems, vol. 16, no. 8, pp. 952-964, Aug. 2008 (Year: 2008);

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272.  The examiner can normally be reached on Monday-Friday 03:00 am-05:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 5712701684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MESSERET F GEBRE/Examiner, Art Unit 2445

/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        12/18/2021